Judgment, Supreme Court, New York County entered on March 26, 1971, confirming the report of the Special Referee with reference to rating examination papers of certain civil service workers, unanimously modified, on the law, to the extent of remanding the matter to the respondents for reconsideration, and as so modified, affirmed, without costs and without disbursements. The duty of establishing the requirements for the promotional examination is conferred on the respondents alone, and may not be interfered with by the courts if fairly exercised. The omission of the respondents to participate in this appeal might well imply conformance with the views of Special Term. Nevertheless, the courts may not exercise the power or discharge the duty of the respondents. (Matter of Wirzberger v. Watson, 305 N. Y. 507.) Concur—Stevens, P. J., Nunez, Murphy, McNally and Capozzoli, JJ.